oon Dm nO fF WO DN =

NM MO NM NM NO NM NDP NDB ND |S BS | SBS HB BS FP OO fF FS
oN Oo B&B WH DH | CO O WAN OD NT fF W ND FS OO

L

__ FILED RECEIVED
ENTERED SERVED ON
COUNSEL/PARTIES OF RECORD

 

 

JUL 30 2019

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA

BY: DEPUTY

 

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

JASMINE SANCHEZ, Case No. 3:19-cv-00432-MMD-CBC
Plaintiff, ORDER
Vv.

WILLIAM GITTERE, et al.,

Defendants.

 

 

 

I. DISCUSSION

Plaintiff, who is a prisoner in the custody of the Nevada Department of Corrections,
has submitted a civil rights complaint pursuant to 42 U.S.C. § 1983 and has filed an
application to proceed in forma pauperis. (ECF No. 1, 1-1).

Pursuant to 28 U.S.C. § 191 5(a)(2) and Local Rule LSR 1-2, Plaintiff must
complete an application to proceed in forma pauperis and attach both an inmate account
statement for the past six months and a properly executed financial certificate. Plaintiff
has submitted a Pine County application to proceed in forma pauperis, not an application
to proceed in forma pauperis in the federal court in the District of Nevada. (See ECF No.
1). Therefore, the in forma pauperis application is denied without prejudice. The Court
will retain Plaintiff's civil rights complaint (ECF No. 1-1), but will not file it until the matter
of the payment of the filing fee is resolved. Plaintiff will be granted an opportunity to cure

the deficiencies of his application to proceed in forma pauperis, or in the alternative, pay

 
oO on Oo nn FF WO HNO =

mM NM NO NM HM NH NH ND NO | |S | Se BS SoS FP fF FSF FS
on OO OM BR WW DY |= COC O DAN DO F&F W ND | O

 

the full filing fee for this action. If Plaintiff chooses to file a new application to proceed in
forma pauperis he must file the proper application to proceed in forma pauperis and
include a properly executed financial certificate and an inmate account statement for the
past six months.

U1. CONCLUSION

For the foregoing reasons, IT IS ORDERED that Plaintiff's application to proceed
in forma pauperis (ECF No. 1) is DENIED without prejudice to file a new application.

IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the
approved form application to proceed in forma pauperis by a prisoner, as well as the
document entitled information and instructions for filing an in forma pauperis application.

IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis, on
the correct form with complete financial attachments in compliance with 28 U.S.C. §
1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing
fee and the $50 administrative fee).

{T IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
dismissal of this action may result.

IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint
(ECF No. 1-1), but shall not file it at this time.

DATED: Ty ZO ! 217

 

 
